Appeal from an order of the Albany County Court, entered October 7, 1976, which denied, without a hearing, defendant’s motion to withdraw his pleas of guilty to a two-count indictment charging criminal possession of a dangerous drug in the first degree and possession of a drug and paraphernalia in the second degree. Appeal dismissed sua sponte due to the death of the defendant (see People v Cutrone, 40 NY2d 988; People v Mintz, 20 NY2d 753). Koreman, P. J., Greenblott, Kane, Larkin and Herlihy, JJ., concur.